Case 1:19-cr-00070-PAB Document 22 Filed 04/16/19 USDC Colorado Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal case No. 19-cr-00070-PAB

UNITED STATES OF AMERICA,

                    Plaintiff,

v.

1. MARIA DEJESUS ARELLANO

                    Defendant.


                                 MOTION TO SEVER COUNTS


      COMES NOW, Maria DeJesus Arellano, and moves this Court for severance

pursuant to Rule 14(a) of the Federal Rules of Criminal Procedure.          Ms. DeJesus

Arellano states the following as grounds:

      Ms. DeJesus Arellano has been indicted in a two-count indictment (doc. 1). She

is accused in Count One of distributing and possessing with the intent to distribute

methamphetamine. In Count Two, she is accused of being found in the United States

after having been denied admission, excluded, deported, and removed from the United

States six years ago, without proper permission to reapply for admission.

      Specifically, with respect to the drug charge, discovery alleges that pursuant to

information from a confidential informant, Ms. DeJesus Arellano was followed by law

enforcement. On January 17, 2019, law enforcement conducted a traffic stop of Ms.

DeJesus Arellano and searched her vehicle, locating two pounds of meth in a Walmart

bag behind the passenger seat floorboard.
Case 1:19-cr-00070-PAB Document 22 Filed 04/16/19 USDC Colorado Page 2 of 7




       With respect to the illegal reentry charge, discovery alleges that Ms. DeJesus

Arellano was removed to Mexico on April 6, 2013, through Eagle Pass, Texas, after

which point, she illegally reentered the United States.



                                          MISJONIDER

       While the rule of joinder is to be broadly construed to enhance the efficiency of

the justice system, United States v. Janus Industries, 48 F.3d 1548, 1557 (10th Cir.

1995) (citing Fed. R. Crim. P 8), counts one and two in this case are misjoined because

they do not satisfy the necessary requirements for joinder under Federal Rule of

Criminal Procedure 8(a). They are not “of the same or similar character,” “based on the

same act or transaction,” or “parts of a common scheme or plan.” Fed. R. Crim. P. 8(a).

       The possession of drugs and presence in the United States after being removed

cannot be of the same or similar character. While law enforcement learned of both

offenses and effected an arrest for both offenses on the same date, they are not based

on the same act or transaction. The drugs are alleged to have been located on January

17, 2019. The removal from the United States is alleged to have occurred on April 6,

2017, through Texas, with a return to the United States some time after, with only the

finding of Ms. DeJesus Arellano in the United States on January 17, 2019.



                                          SEVERANCE

       Even if the Court disagrees and rules that misjoinder has not occurred in this

case, the Court may still order separate trials of counts one or two “’[i]f it appears that a

defendant … is prejudiced by a joinder of offenses.’” Janus Industries, 48 F.3d at 1557;




                                             2
Case 1:19-cr-00070-PAB Document 22 Filed 04/16/19 USDC Colorado Page 3 of 7




See Fed. R. Crim. P. 14(a). Such prejudice exists where a defendant’s right to a fair

trial is threatened or actually deprived. United States v. Johnson, 130 F.3d 1420, 1427

(10th Cir. 1997). The Court must determine if the prejudice against the defendant

outweighs the expense and inconvenience of separate trials, when deciding a motion

for severance. United States v. Hutchinson, 573 F.3d 1101, 1025 (10th Cir. 2009);

Janus Industries, 48 F.3d at 1557.

       Ms. DeJesus Arellano contends that the evidence that the government will likely

introduce at trial in count two will harmfully and irreparably prejudice her with respect to

count one.    Evidence that Ms. DeJesus Arellano is a Mexican citizen and illegal

immigrant in the United States is completely irrelevant to the drug charge lodged

against her, yet it is not only historically prejudicial, but highly inflammatory in today’s

times. Discrimination against Mexicans has risen in the United States. See Attachment

A, Ellen Wulfhorst, Discrimination against Latinos in United States has risen, study

says, Thomson Reuters Foundation, December 17, 2016. A study in the online Social

Science & Medicine Journal found that the percentage of Latino men and women in the

United States reporting discrimination has more than doubled since 2003.               See

Attachment A, p. 1. According to Joanna Almeida, assistant professor of social work at

Simmons College in Boston leading the study, the research suggests an “increasingly

negative immigration policy environment and anti-immigrant sentiment is likely to

engender higher levels of discrimination.” See Attachment A, p. 2.

       Racist viewpoints and anti-Mexican rhetoric have been top news stories for

several years now. For example, two women were detained by a Border Patrol agent

last May for speaking Spanish in a convenience store, last year former White House




                                             3
Case 1:19-cr-00070-PAB Document 22 Filed 04/16/19 USDC Colorado Page 4 of 7




Chief of Staff John Kelly said Central Americans crossing the border are “not people

who would easily assimilate,” NBC Journalist Tom Brokaw said Hispanics should “work

harder at assimilation.” See Attachment B, Suzanne Gamboa, Racism, not a lack of

assimilation, is the real problem facing Latinos in America, NBC News, p. 2. Other

front-and-center, race-based sentiments include the Trump Campaign’s recent web

video ad featuring a previously deported Mexican man convicted of slaying two

California deputies, grinning, saying “I’m going to kill more cops soon,” with a caption

reading “Democrats let him into our country. Democrats let him stay.” See Attachment

C, Stephen Collinson, Trump shocks with racist new ad days before midterms, CNN, p.

1.

      Additionally, similar current new reports link Mexican illegal immigration and

border crossings with drug dealing. For example, in President Trump’s presidential

announcement speech on June 16, 2015, he told the country that:

             When Mexico sends its people, they’re not sending their
             best. They’re not sending you. They’re not sending you.
             They’re sending people that have a lot of problems, and
             they’re bringing those problems with us. They’re bringing
             drugs. They’re bringing crime. They’re rapists. And some,
             I assume, are good people.

See Attachment D, Michelle Ye Hee Lee, Donald Trump’s false comments connecting

Mexican immigrants and crime, Washington Post, p. 1 (emphasis added).             Many

examples of Americans internalizing these ideas exist. Just one example occurred less

than a year ago the New York Times reported on a man and his mother doing yardwork

when verbally accosted by a woman calling them “illegals” and saying Mexicans are

rapists, animals, and drug dealers. See Attachment E, Sarah Mervosh, ‘Why Do you

Hate Us?’ He Asked. ‘Because You’re Mexicans,’ She Replied., New York Times, June



                                           4
Case 1:19-cr-00070-PAB Document 22 Filed 04/16/19 USDC Colorado Page 5 of 7




25, 2018, p. 1. Another example of news reports linking Mexican illegal immigration

with drug dealing came from the New York Times’ report just two months ago that

despite El Chapo’s arrest, yet drugs still flow into the United States from Mexico. See

Attachment F, Alan Feuer, El Chapo Is Behind Bars, but Drugs Still Flow From Mexico,

New York Times, February 13, 2019. The article cited statistics from the D.E.A., State

Department, and United Nations about the high volumes of drugs coming into the

United States from Mexico. See Attachment F, p. 1-2.

       Because of this, evidence of Ms. DeJesus Arellano’s alleged drug dealing in

count one will harmfully and irreparably prejudice her with respect to count two. And

her alleged illegal reentry will harmfully and irreparably prejudice her with respect to

count one. Evidence of alleged drug dealing has absolutely no relevance to whether

Ms. DeJesus Arellano is in the United States after being removed to Mexico, but the

negative associations in our current culture between drugs and Mexicans will cause

jurors to be more likely to think that if she was dealing drugs she is more likely to be in

the United States illegally, and vice versa.

       Therefore, Ms. DeJesus Arellano’s right to a fair trial under the Due Process

Clause on count one will be significantly threatened if her immigration status, relevant

only to count two, is admitted in a joint trial on both counts. Ms. DeJesus Arellano’s

right to a fair trial under the Due Process Clause on count two will be significantly

threatened if her alleged drug dealing, relevant only to count one, is admitted in a joint

trial on both counts. The prejudice to Ms. DeJesus Arellano outweighs the cost of

separate trials.   This is especially true in light of the very limited evidence that is

expected to overlap: that Ms. DeJesus Arellano was stopped by law enforcement on




                                               5
Case 1:19-cr-00070-PAB Document 22 Filed 04/16/19 USDC Colorado Page 6 of 7




January 17, 2019, and ultimately provided the name Maria DeJesus Arellano to agents

during the booking process. This is likely quite short testimony from one witness and

not expected to be much more extensive than described above.               The remaining

testimony as to either count would not overlap.

       Consequently, in light of the prejudice to Ms. DeJesus Arellano caused by

continued joinder of offenses and the minimal expense and inconvenience of separate

trials, it is in the interests of justice that counts one and two be severed. Severance is

necessary to afford Ms. DeJesus Arellano her right to a fair trial under the Due Process

Clause of the United States Constitution. U.S. CONST. amend VI.

       WHEREFORE, Ms. DeJesus Arellano moves for an Order severing counts one

and two for trial.

       Dated this 16th day of April, 2019.

                                             Respectfully Submitted,


                                             sI Adam M. Tucker___________________
                                             ADAM M. TUCKER
                                             Attorney for Defendant Maria DeJesus Arellano
                                             1775 Sherman Street #1650
                                             Denver CO 80203
                                             Telephone: 720-355-2522
                                             adam@tucker.legal




                                               6
Case 1:19-cr-00070-PAB Document 22 Filed 04/16/19 USDC Colorado Page 7 of 7




                              CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of April, 2019, I electronically filed the foregoing
Motion to Sever Counts with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to all parties of record.

                                         Jeanne Z. Moore___________________
                                         Paralegal to Adam M. Tucker




                                            7
